Citation Nr: 1725164	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-42 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1980 to June 2000, including service in the Southwest Asia theater of operations from October 1990 to April 1991.  

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for sarcoidosis.  In March 2014 and in September 2016, the Board remanded this claim for further development, specifically, to afford the Veteran a VA examination and to obtain additional records. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

At no time during the current appeal has the Veteran been diagnosed with sarcoidosis.  


CONCLUSION OF LAW

Sarcoidosis was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2009. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). When an organic disease of the nervous system such as hearing loss is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service. 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Service connection for certain chronic diseases, including primary anemia, arthritis, cardiovascular-renal disease, sarcoidosis and other organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Because the Veteran in this appeal served in the Southwest Asia Theater of operations from October 1990 to April 1991, service connection may also be established under 38 C.F.R. § 3.317. Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and that cannot be attributed by history, physical examination and laboratory tests to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the Veteran asserts that he currently has sarcoidosis that was incurred during active service or within the presumptive period after such service. 

The pertinent evidence of record includes service treatment records which are negative for any diagnosis or treatment of sarcoidosis.

Private medical treatment records from Metroplex Health System dated in November 2005 indicate that the Veteran underwent a mediastinoscopy and biopsy for extensive bilateral hilar lymphadenopathies. Postoperative diagnosis was sarcoidosis of the mediastinal lymphadenopathies. 

Social Security Administration records dated in September 2008 show that the Veteran was found to be disabled effective August 2008 with a primary diagnosis of degenerative joint disease of the left shoulder and a secondary diagnosis of sarcoidosis. Records attached in support of the determination of disability include the 2005 private medical treatment records from Metroplex Health System.

January 2009 VA medical treatment records note the Veteran's report of trouble breathing and of being seen by a pulmonary specialist who felt he had sarcoid in remission. The Veteran reported shortness of breath. Records list pulmonary sarcoidosis in past medical history, but the treatment records do not contain a diagnosis of sarcoidosis. The treatment records also reflect a negative CT scan of the chest and note a clearing of lymphadenopathy and left hilar/parahilar lymphadenopathy seen in August 2005 and a clearing of the right middle lobe nodule. Treatment records stated "there was no evidence of sarcoidosis." April 2009 records state there was "no evidence of active sarcoid disease in the chest."  

An October 2009 VA examination record notes the Veteran's report of that he was diagnosed in 2007 with sarcoidosis. A right inguinal adenopathy was noted at the time of the examination. The examiner gave no opinion as to etiology of the Veteran's claimed sarcoidosis.

VA medical treatment records from May 2012 to February 2014 reflect the Veteran's assertion of shortness of breath. Records also reflect stable left hilar and are negative for pulmonary issues. A note reflects that the Veteran's 2005 diagnosis of sarcoidosis was no longer followed by pulmonary. 

At a December 2016 VA examination, the examiner found that the claimed sarcoidosis had resolved itself as of January 2009. Specifically, the Veteran had not had any exacerbations of sarcoidosis, residuals of sarcoidosis, or symptoms attributable to sarcoidosis during the appeal period from 2009 to the present. In support of his opinion, the examiner stated that January 2009 treatment records reflected only a borderline prominence of the hila, representing resolution of the sarcoidosis. Furthermore, the examiner noted that treatment records showed resolution of the imaged typical hilar adenopathy. He opined that there was no secondary cause of sarcoidosis as there was no present diagnosis of sarcoidosis. He further noted that the diagnosis of pulmonary sarcoidosis appears to have been erroneously serially propagated in the record after resolution of the typical hilar adenopathy on imaging. He concluded by opining that the Veteran's reported shortness of breath is unrelated to sarcoidosis, the Veteran has no demonstrable respiratory deficit, and "subjective symptoms do not a diagnosis make."   

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sarcoidosis. In this regard, the Board notes that the existence of a disability during the current appeal period is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, evidence must show that, at some time during the current appeal period, the Veteran has been diagnosed with the claimed disability-here sarcoidosis.  Significantly, at VA examination in December 2016, the examiner specifically concluded that the January 2009 treatment records indicated that the Veteran's previously active sarcoidosis had resolved.  Of significance in this regard is the fact that the Veteran did not file his claim for service connection for sarcoidosis until September 2009-after resolution of the previously active sarcoidosis.  

In reaching this conclusion, the Board has considered the Veteran's complaints of shortness of breath as symptomatic with sarcoidosis as it is the type of symptom that is readily amenable to lay diagnosis and subjective to the claimant.  Thus, the Veteran is competent to report his symptom and its frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, the Board further finds that the Veteran is not competent to opine as to a diagnosis. However, there is no indication that he is competent to assign a current diagnosis to his reported symptom. He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to sarcoidosis or shortness of breath. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, the Board further finds that the Veteran's lay assertions of current disability are outweighed by the December 2016 VA examiner's opinion that by January 2009 there was no pathology supportive of a diagnosis of sarcoidosis. This medical opinion was based on a review of the claims file and included adequate and complete rationale for its conclusion. Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that a diagnosis of the claimed sarcoidosis during the current appeal has not been shown. As such, no further discussion (as to the etiology of the claimed disorder-or as to a specific theory of entitlement to service connection for such a disability-is necessary). See Degmetich, 104 F.3d at 1332.  Service connection for sarcoidosis is not warranted. The Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful in this instance. See 38 U.S.C.A. § 5107 (b); Gilbert, supra.


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


